UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21587 Old Mutual Funds I (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 (Name and address of agent for service) Copies to: Jay G. Baris, Esq. Andra C. Ozols, Esq. Kramer Levin Naftalis & Frankel LLP Old Mutual Capital, Inc. 1177 Avenue of the Americas 4643 South Ulster Street, Suite 600 New York, New York 10036 Denver, CO 80237 (212) 715-9100 (720) 200-7725 Registrants telephone number, including area code: 1-888-772-2888 Date of fiscal year end: July 31 Date of reporting period: April 30, 2009 Item 1.Schedule of Investments. Old Mutual Asset Allocation Conservative Portfolio SCHEDULE OF INVESTMENTS AS OF APRIL 30, 2009 (UNAUDITED) Description Shares Value (000) Affiliated Mutual Funds(1) - 98.9% Government/Corporate - 67.5% Old Mutual Barrow Hanley Core Bond Fund $ Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 2.9% Old Mutual Advantage Growth Fund Old Mutual Growth Fund* Total Growth Growth-Large Cap - 1.4% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap International Equity - 6.4% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 2.5% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Value - 10.6% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 7.6% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Total Affiliated Mutual Funds (Cost $50,848) Money Market Fund - 1.4% Dreyfus Cash Management Fund, Institutional Class, 0.700% (A) Total Money Market Fund (Cost $608) Total Investments - 100.3% (Cost $51,456) Other Assets and Liabilities, Net - (0.3)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of April 30, 2009. Cost figures are shown with "000's" omitted  At April 30, 2009, the approximate tax basis cost of the Fund's investments was $51,456 (000), and the unrealized appreciation and depreciation were $212 (000) and $(7,491) (000), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end . These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of April 30, 2009 in valuing the Fund's net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. Old Mutual Asset Allocation Balanced Portfolio SCHEDULE OF INVESTMENTS AS OF APRIL 30, 2009 (UNAUDITED) Description Shares Value (000) Affiliated Mutual Funds(1) - 98.8% Emerging Market-Equity - 3.2% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 34.7% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 7.2% Old Mutual Advantage Growth Fund Old Mutual Growth Fund* Total Growth Growth-Small Cap - 2.4% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 11.8% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 5.1% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 0.9% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.5% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 15.4% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 10.0% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 7.6% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $143,127) Money Market Fund - 0.7% Dreyfus Cash Management Fund, Institutional Class, 0.700% (A) Total Money Market Fund (Cost $682) Total Investments - 99.5% (Cost $143,809) Other Assets and Liabilities, Net - 0.5% Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of April 30, 2009. Cost figures are shown with "000's" omitted  At April 30, 2009, the approximate tax basis cost of the Fund's investments was $143,809 (000), and the unrealized appreciation and depreciation were $210 (000) and $(41,681) (000), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end . These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of April 30, 2009 in valuing the Fund's net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. Old Mutual Asset Allocation Moderate Growth Portfolio SCHEDULE OF INVESTMENTS AS OF APRIL 30, 2009 (UNAUDITED) Description Shares Value (000) Affiliated Mutual Funds(1) - 99.6% Emerging Market-Equity - 3.8% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Government/Corporate - 15.2% Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual International Bond Fund Total Government/Corporate Growth - 8.9% Old Mutual Advantage Growth Fund Old Mutual Growth Fund* Total Growth Growth-Large Cap - 0.9% Old Mutual Large Cap Growth Fund* Total Growth-Large Cap Growth-Small Cap - 4.3% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 17.3% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 6.2% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 2.3% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 0.6% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 17.4% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 11.8% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 10.9% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $182,165) Money Market Fund - 0.8% Dreyfus Cash Management Fund, Institutional Class, 0.700% (A) Total Money Market Fund (Cost $985) Total Investments - 100.4% (Cost $183,150) Other Assets and Liabilities, Net - (0.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of April 30, 2009. Cost figures are shown with "000's" omitted  At April 30, 2009, the approximate tax basis cost of the Fund's investments was $183,150 (000), and the unrealized appreciation and depreciation were $221 (000) and $(66,066) (000), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end . These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of April 30, 2009 in valuing the Fund's net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. Old Mutual Asset Allocation Growth Portfolio SCHEDULE OF INVESTMENTS AS OF APRIL 30, 2009 (UNAUDITED) Description Shares Value (000) Affiliated Mutual Funds(1) - 99.5% Emerging Market-Equity - 4.6% Old Mutual Clay Finlay Emerging Markets Fund $ Total Emerging Market-Equity Growth - 12.5% Old Mutual Advantage Growth Fund Old Mutual Growth Fund* Total Growth Growth-Small Cap - 5.4% Old Mutual Strategic Small Company Fund* Total Growth-Small Cap International Equity - 21.3% Old Mutual International Equity Fund Total International Equity Market Neutral-Equity - 6.2% Old Mutual Analytic U.S. Long/Short Fund Total Market Neutral-Equity Real Estate - 4.3% Old Mutual Heitman Global Real Estate Securities Fund Total Real Estate Sector Fund-Real Estate - 2.2% Old Mutual Heitman REIT Fund Total Sector Fund-Real Estate Value - 22.3% Old Mutual Barrow Hanley Value Fund Old Mutual Focused Fund Total Value Value-Mid Cap - 9.2% Old Mutual TS&W Mid-Cap Value Fund Total Value-Mid Cap Value-Small Cap - 11.5% Old Mutual Discover Value Fund Total Value-Small Cap Total Affiliated Mutual Funds (Cost $134,359) Money Market Fund - 0.8% Dreyfus Cash Management Fund, Institutional Class, 0.700% (A) Total Money Market Fund (Cost $654) Total Investments - 100.3% (Cost $135,013) Other Assets and Liabilities, Net - (0.3)% ) Total Net Assets - 100.0% $ * Non-income producing security. (1) Investments are funds within the Old Mutual family of funds and they may be deemed to be under common control because they may share the same Board of Trustees. Old Mutual Capital, Inc. serves as the investment adviser to all affiliated mutual funds. (A) The rate reported represents the 7-day effective yield as of April 30, 2009. Cost figures are shown with "000's" omitted  At April 30, 2009, the approximate tax basis cost of the Fund's investments was $135,013 (000), and the unrealized appreciation and depreciation were $7 (000) and $(56,063) (000), respectively. FAS 157 Footnote Disclosure: The Fund utilizes various inputs in determining the value of its investments as of the reporting period end . These inputs are summarized in three broad levels as follows: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumption in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. A summary of the inputs used as of April 30, 2009 in valuing the Fund's net assets were as follows: Valuation Inputs Investments Level 1 – quoted prices $ Level 2 – other significant observable inputs - Level 3 – significant unobservable inputs - Total $ For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. Old Mutual Analytic Fund SCHEDULE OF INVESTMENTS AS OF APRIL 30, 2009 (UNAUDITED) Description Shares/Face
